Title: To James Madison from Armistead T. Mason, 20 January 1817
From: Mason, Armistead T.
To: Madison, James


        
          Sir,
          Washington 20 Jan: 1817.
        
        It is with great reluctance that I tresspass on your time. I would not, on any consideration, expose myself to the imputation of intrusion, but, on the other hand, I should be sorry to neglect the discharge of a duty from motives of false delicacy. I am encouraged also, to address you, on this occasion, by the example of others, who whatever may be my claims, have not stronger than mine, to your attention.
        I regret to learn that the recommendation of my brother, as District Judge of Kentucky, has given you any trouble. I am sorry that he was ever recommended for that office; & I am sure that, was he here, he would immediately remove all difficulty on the subject by renouncing all pretensions to it. I speak thus confidently of the course which he would pursue, because I know him well—and I know he would disdain to palm himself upon the administration, by any means, contrary to their wishes: and still less, if their feelings are friendly towards him, would he consent to interfere, from any personal consideration, with their views of policy. I would not, nor would he, accept any Office, not even if existence depended on it, which was not given freely & without reluctance by those who had it to give. I request, therefore, that the office in question may at once, be given to Mr Trimble, for if my brother was here he would not accept it unless it was given freely, & without apprehension. He would have the administration to make no

sacrifice, to run no risk, to incur no uneasiness on his account. But Sir notwithstanding that I request you, and seriously request you, to decide against him, I cannot undertake to withdraw his pretensions. His friends have gone too far to retreat—they will maintain their ground as well as they can—if they are defeated they will submit to their fate in silence—but they would prefer defeat, after an honorable contest, to an ignominious retreat from fear of the issue of the contest.
        If I thought that the appointment of my brother would do injury to the Republican cause, or to the Administration, in Kentucky, or elsewhere I would, myself, undertake to withdraw his name. I was of that opinion at the commencement of the Session of Congress, & I had determined not to Say another word on the subject. Under that impression I thought it right that Trimble should have the appointment; I wished him to have it, and I thought the question was decided in his favor.
        But on canvasing with the Kentucky Delegation in Congress, after my arrival here, I found that impression to be erroneous; I found that the appointment of my brother would be very acceptable to the great body of the Republicans throughout the State, and most particularly so to those in that Section of it in which he & Trimble both reside. Every subsequent, fair disclosure of the public sentiment, as far I can learn, has been in favor of my brother. As to the recommendation signed by the members of the Kentucky Legislature it was surreptitiously obtained, & ought not to have any weight; for very many, if not a majority, of the members who signed that paper did it under the impression, artfully produced, that my brother was not a candidate for the office. They are indifferent on the subject, and would, I am assured, be perfectly satisfied with the appointment of my brother.
        It became manifest also, from various sources, that the contest which commenced between him & Trimble had resolved itself completely into a contest between the genuine republicans and the real friends of the administration on the one Side, and the Federalists, &, with a few exceptions, the disaffected & lukewarm republicans on the other. These facts could not fail to give greater excitement to the feelings which would naturally dispose me to wish Sucess to my brother, and to engage me again, and with greater activity & zeal, on his side, in the contest. But I have done with it.
        It is true I did think, and I still think, that those who have been uniformly correct in their political principles & conduct, who were the friends of the Republican cause & of the Administration in the worst of times; who were their best friends when they most wanted friends; whose devotion & zeal increased with their difficulties & distress, and who, willing to share their fate, faithfully & fearlessly “fought the good fight,” disdaining ever for a moment to despair or to doubt, should not now, when victory has crowned their efforts, be abandoned by the men for whom they would have

sacrificed their lives, and be made to give place to those who stood aloof from the contest ready to join the victorious party, or to those, more meritorious & more honourable I admit, who boldly arrayed themselves in the hostile ranks. But mine may be a limited view of the Subject—it may be incorrect, and therefore, altho’ I feel that it is just, & shall adhere to it through life, I would not urge its adoption by others.
        There is another view of the Subject which perhaps ought to influence the Administration. If my brother is appointed it will excite considerable clamor among those who recommend Mr Trimble, because they are secretly hostile to the Administration, & would eargerly embrace any clamor against it. But if Mr Trimble is appointed it will excite no clamor, for however the friends of my brother may lament the triumph of their enemies, & their own disappointment, they will lament it in Silence; they are the friends of the administration, and they would excite no clamor against it—they will say nothing on that account that can tend to its injury.
        It is then safer to appoint Mr Trimble: a frequent recurrence of examples of this sort might perhaps do mischief, serious mischief, but this I Know will not; for the men who are particularly affected by it are too firmly attached to the members of the Administration to be easily shaken. And I conclude by again recommending it to You, in good earnest & in friendship to appoint Mr Trimble, and to appoint him speedily, that the excitement which now exists on this Subject, and which is increasing every day may at once give place to harmonious intercourse between those who from their public stations are obliged to associate with each other.
        I have conceived it to be my duty to present this view of the Subject, and at the Same time to offer this recommendation altho’ not entirely consistent with it, in order to relieve the administration from all embarrassment, if they feel any, and to restore the harmony which has been disturbed by this contest, and which will be the more disturbed the longer the contest is protracted. I am Sir, very Sincerely & respectfully Your friend & obt. Servt.
        
          Armistead T. Mason
        
      